Citation Nr: 1329037	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-00 743	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left elbow joint pain with frequent freezing of the elbow, to include as secondary to a cervical spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for a laceration scar, forehead.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION


The Veteran had active service from July 1985 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia, which denied service connection for a left elbow disorder, service connection for endocervical dysplasia, and a compensable disability rating for a scar of the forehead.    In September 2008, the Veteran submitted a timely Notice of Disagreement with all issues decided in the August 2008 rating decision.  A statement of the case was issued in October 2009, and in November 2009, the Veteran perfected an appeal of all three issues.

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in November 2010, the Veteran cancelled his hearing request.

During the course of the appeal, by rating decision in October 2012, the RO granted a 10 percent rating for a scar of the forehead.  However, inasmuch as a higher rating was available for the scar, and the Veteran was presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in the October 2012 rating decision, the RO granted service connection for atypical complex hyperplasia of the endometrium, status post total abdominal hysterectomy (also claimed as atypical endometrial hyperplasia and endocervical dysplasia), representing a full grant of that benefit sought.  As such, the issue of service connection for endocervical dysplasia is no longer on appeal.

The Board further notes that, while the Veteran previously was represented by Disabled American Veterans, and later by The American Legion, in July 2012, the Veteran granted a power-of-attorney in favor of Vietnam Veterans of America with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on her behalf.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1985 to May 1988.

2.	On September 3, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


